Citation Nr: 1453815	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  14-25 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA pension benefits in the calculated amount of $27,760.00.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The appellant had active service from October 1971 to May 1973.

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2014 decision of the Committee on Waivers and Compromises (COWAC) at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand of this matter is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In March 2013, the COWAC at the RO in St. Paul, Minnesota denied the Veteran's request for wavier of an overpayment of VA pension benefits in the amount of $27,760.00.  The Board's review of the claims file, both paper and electronic, fails to reveal any copies of the Statement of the Case (SOC).  According to the VA Appeals Control and Locator System (VACOLS), an SOC was issued on June 12, 2014.  Furthermore, the Veteran has submitted a statement to Congressman Henry A. Waxman that is partially written on what appears to be a copy of the first page of a cover letter of a June 12, 2014 SOC.  The Board finds that it cannot proceed to adjudicate the issue of overpayment as the record is not complete.  It is necessary, upon remand, that the SOC be associated with the claims file  

For the reasons stated, it appears an SOC was issued and simply not associated with the claims file.  However, if in actuality one has not been issued remand is necessary to provide the Agency of Original Jurisdiction an opportunity to issue an SOC.  The Veteran has submitted a Notice of Disagreement with the March 2013 COWAC denial of waiver of overpayment.  38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. If an SOC has been issued in regards to the Veteran's claim of entitlement to a waiver of recovery of an overpayment of VA pension benefits in the calculated amount of $27,760.00 please associate it with the Veteran's claims file.  

2. In the event an SOC has not been issued please issue an SOC in regards to the claim of entitlement to a waiver of recovery of an overpayment of VA pension benefits in the calculated amount of $27,760.00.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

